      4:20-cv-02824-HMH           Date Filed 09/08/20       Entry Number 12         Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

Christopher Coward, #136063,                ) C/A No. 4:20-2824-HMH-TER
                                       Plaintiff,
                                            )
                                            )
vs.                                         )              ORDER
                                            )
Captain S. Weeks,                           )
Nurse Melisa Ford,                          )
Olivia Owens,                               )
                              Defendants.   )
___________________________________________ )

       This is an action filed by a pretrial detainee. This case is before the Court due to Plaintiff’s

failure to comply with the magistrate judge’s order. (ECF No. 7). The order was not returned as

undeliverable.

         The mail in which the Order was sent to Plaintiff’s provided address has not been returned

to the court, thus it is presumed that Plaintiff received the Order, but has neglected to comply with

the Order within the time permitted under the Order. The Court has not received a response from

Plaintiff and the time for compliance has passed. A review of the record indicates that the

magistrate judge specifically informed Plaintiff that if Plaintiff failed to comply with the Order, this

case would be subject to dismissal.

       Plaintiff’s lack of response to the Order indicates an intent to not prosecute this case, and

subjects this case to dismissal. See Fed. R. Civ. P. 41(b)(district courts may dismiss an action if a

Plaintiff fails to comply with an order of the court); see also Ballard v. Carlson, 882 F.2d 93, 95 (4th

Cir. 1989)(dismissal with prejudice appropriate where warning given); Chandler Leasing Corp. v.

Lopez, 669 F.2d 919, 920 (4th Cir. 1982)(court may dismiss sua sponte).
     4:20-cv-02824-HMH          Date Filed 09/08/20       Entry Number 12         Page 2 of 2




       Accordingly, this case is dismissed without prejudice. The Clerk of Court shall close the file.



       IT IS SO ORDERED.

                                                      s/Henry M. Herlong, Jr.,
                                                      The Honorable Henry M. Herlong, Jr.
Greenville, South Carolina                            Senior United States District Judge
September 8, 2020




                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                 2
